FILE COPY




                     THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711
                                                                          (512)463-1312




                                Tuesday, September 29, 2015

Mr. Briana M. Webb                            Juan Enriquez
Assistant Attorney General                    227122
Law Enforcement Defense Division              TDCJ - Michael
P.O.Box 12548                                 2664 FM 2054
Austin, TX 78711-2548                         Tennessee Coloy, TX 75886
* DELIVERED VIA E-MAIL *


RE:     Case Number: 15-0750                                        FILED INCOURT OF APPEALS
                                                                    12th Court of Appeals Disris
        Court of Appeals Number: 12-15-00225-CV
        Trial Court Number: 369-135019


Style: JUAN ENRIQUEZ
        v.

        BRAD LIVINGSTON


Dear Counsel:


        Today the Supreme Court of Texas issued the enclosed order in the above-referenced
case.


                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Natalie McDermon, Deputy Clerk

cc:      Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
         Ms. Janice Staples
                                                                                           FILE COPY




                IN THE SUPREME COURT OF TEXAS

                                                                             RLED IN COUflT OF APPEALS
                                                                              12T Courtof Appeais Sisria
                                            No. 15-0750

                                                                                 SEP 302015
                                 JUAN ENRIQUEZ, PETITIONER                         TYLEFt TEXAS
                                                                                 PAM ESTES. CLERK
                                                  v.


                                BRAD LIVINGSTON, RESPONDENT


                  MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR REVIEW




                                              ORDER


        1.     The motion for extension of time to file petition for review, filed on September 29,
2015, is abated, and this case is ABATED to allow case to proceed in the Court of Appeals.
       2.      This case is removed from the Court's active docket. The parties shall immediately
notify this Court about any changes in status in the Court of Appeals.


       Done at the City of Austin, this 29th day of September, 2015.



                                                       Blake A. Hawthorne, Clerk
                                                       Supreme Court of Texas


                                                       By Natalie McDermon, Deputy Clerk